     Case 2:21-cv-00247-TLN-CKD Document 15 Filed 07/27/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   TRAVIS ELMER HUNTER,                             No. 2:21-cv-0247 CKD P
12                      Plaintiff,
13          v.                                        ORDER AND
14   CALIFORNIA CORRECTIONAL                          FINDINGS AND RECOMMENDATIONS
     HEALTH CARE SERVICES, et al.,
15
                        Defendants.
16

17          On June 28, 2021, plaintiff was granted until July 16, 2021 to file an amended complaint.

18   Plaintiff was warned that failure to file an amended complaint by that date would result in a

19   recommendation that this action by dismissed without prejudice. Plaintiff has not filed an

20   amended complaint.

21          Accordingly, IT IS HEREBY ORDERED that the Clerk of the Court assign a district

22   court judge to this case; and

23          IT IS HEREBY RECOMMENDED that this action be dismissed without prejudice. See

24   Local Rule 110; Fed. R. Civ. P. 41(b).

25          These findings and recommendations are submitted to the United States District Judge

26   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen after

27   being served with these findings and recommendations, plaintiff may file written objections with

28   the court. The document should be captioned “Objections to Magistrate Judge’s Findings and
                                                      1
     Case 2:21-cv-00247-TLN-CKD Document 15 Filed 07/27/21 Page 2 of 2


 1   Recommendations.” Plaintiff is advised that failure to file objections within the specified time

 2   waives the right to appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir.

 3   1991).

 4   Dated: July 27, 2021
                                                     _____________________________________
 5
                                                     CAROLYN K. DELANEY
 6                                                   UNITED STATES MAGISTRATE JUDGE

 7

 8

 9   1
     hunt0247.fta
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
